19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark Pernell EDLOW, Plaintiff Appellant,v.Edward W. MURRAY;  James A. Smith, Jr.;  P. A. Terrangi,Defendants Appellees.
No. 93-7165.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 27, 1994.Decided:  March 1, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-92-820).
Mark Pernell Edlow, Appellant Pro Se.
Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the magistrate judge's order dismissing one Defendant, dismissing some of Appellant's claims, and dismissing as moot Appellant's claim for injunctive relief.*


2
This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The portion of the magistrate judge's order dismissing one Defendant and dismissing some of Appellant's claims is neither a final order nor an appealable interlocutory or collateral order.  Thus, we dismiss this portion of the appeal for lack of jurisdiction because the order is interlocutory and not appealable.


3
However, the denial of injunctive relief may be immediately appealed.  See 28 U.S.C. Sec. 1292(a) (1988).  Our review of the record and the magistrate judge's opinion discloses that this portion of the appeal is without merit.  Accordingly, finding no abuse of discretion, we affirm the denial of injunctive relief on the reasoning of the magistrate judge.  Edlow v. Murray, No. CA-92-820 (E.D. Va.  Oct. 8, 1993).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART


*
 The case was decided by a magistrate judge exercising jurisdiction upon consent of the parties under 28 U.S.C.A. Sec. 636(c)(1) (West Supp.1993)